Colonel s




                          Fourth Court of Appeals
                                 San Antonio, Texas
                                        June 24, 2014

                                    No. 04-13-00859-CV

                                   Leonard K. HOSKINS,
                                         Appellant

                                              v.

                        Colonel Clifton HOSKINS and Hoskins Inc.,
                                         Appellees

                 From the 438th Judicial District Court, Bexar County, Texas
                              Trial Court No. 2013-CI-03136
                         Honorable Peter A. Sakai, Judge Presiding


                                       ORDER
        The Appellant’s First Unopposed Motion for Extension of Time to file Appellant’s Reply
Brief is GRANTED. The appellant’s reply brief is due on July 11, 2014.



                                                   _________________________________
                                                   Sandee Bryan Marion, Justice

       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 24th day of June, 2014.



                                                   ___________________________________
                                                   Keith E. Hottle
                                                   Clerk of Court